Citation Nr: 1039873	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  91-40 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for decreased visual 
acuity in the right eye.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for folliculitis.

3.  Entitlement to service connection for a right ear disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
depression, on a direct basis and as secondary to the Veteran's 
service-connected third degree burns of the right ankle and foot, 
status post skin grafting of the right ankle with traumatic 
arthritis.

6.  Entitlement to service connection for a disability manifested 
by chest pain. 

7.  Entitlement to a higher initial rating for lumbosacral 
strain, currently evaluated as 20 percent disabling.

8.  Entitlement to an initial compensable rating for pes planus.


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1981 until March 1985 
and had active duty for training from August 4, 1986, until 
August 15, 1986.  

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Jackson, Mississippi.

There is an extensive procedural history to this matter, but for 
the purposes of this decision the Board will only note that it 
was explained at length in the December 2007 Board decision.

In a December 2007 decision, the Board denied a number of the 
Veteran's claims, dismissed a claim and granted in part the 
Veteran's claim for an initial rating in excess of 10 percent for 
lumbosacral strain.  The Board also remanded the Veteran's claims 
for new and material evidence for service connection for 
folliculitis, service connection for a right ear disability and 
service connection for a left knee disability.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In October 2009, the Court 
issued a Memorandum Decision that vacated and remanded part of 
the Board's December 2007 decision.  The appeal in regards to new 
and material evidence has been received to reopen a claim of 
entitlement to service connection for decreased visual acuity, 
right eye, service connection for a disability manifested by 
chest pain, service connection for depression, service connection 
for PTSD, entitlement to an higher initial rating for lumbosacral 
strain, currently evaluated as 20 percent disabling and 
entitlement to an initial compensable rating for pes planus have 
now been returned to the Board for further action.  In addition, 
the issues that the Board remanded in December 2007 have also 
been returned for adjudication.  

The Board notes that it has re-characterized the separate issues 
of service connection for depression and service connection for 
PTSD as one issue of service connection for an acquired 
psychiatric disorder, to include PTSD and depression.  This is 
explained in the remand section and is pursuant to the Court's 
decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

It is also observed that the Veteran had earlier raised a claim 
of entitlement to service connection for a dental disorder.  In 
June 1998, the Board referred that matter back to the RO for 
appropriate action.  As indicated by the Veteran at his February 
2007 hearing before the undersigned, no further action has ever 
been taken on that issue.  

The issue of entitlement to service connection for a 
dental disorder has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it and it is again referred to the AOJ for 
appropriate action.  

The issues of whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for 
folliculitis, service connection for a right ear disability, 
service connection for an acquired psychiatric disorder, service 
connection for a disability manifested by chest pain, entitlement 
to an higher initial rating for lumbosacral strain, currently 
evaluated as 20 percent disabling and entitlement to an initial 
compensable rating for pes planus are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed April 2002 Board decision, the Board 
determined that new and material evidence had not been submitted 
to reopen a claim of service connection for a right eye 
disability, finding that the evidence did not show that a right 
eye disability was incurred in or aggravated by the Veteran's 
military service.  

2.  Evidence received since the April 2002 decision is cumulative 
or redundant, does not show that the Veteran's current decreased 
visual acuity in the right eye is related to his military service 
in any way, and therefore does not raise a reasonable possibility 
of substantiating the claim of entitlement to service connection 
for decreased visual acuity in the right eye.

3.  The preponderance of the evidence shows that the Veteran's 
left knee disability was not present in service or until many 
years thereafter and is not related to service or to an incident 
of service origin.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the 
claim of service connection for decreased visual acuity in the 
right eye.  38 U.S.C.A. §§ 5108, 7105 (2002); 38 C.F.R. §§ 3.156, 
20.1104, 20.1105 (2009).  

2.  The criteria for service connection for a left knee 
disability are not met.  38 U.S.C.A. §§ 1101, 1131, 5107; 38 
C.F.R. §§ 3.102, 3.303.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record.  Indeed, 
the Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
each claim.  

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for decreased visual 
acuity, right eye

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of the 
case has been furnished, a timely filed substantive appeal.  38 
C.F.R. §§ 20.200, 20.302 (2009).  Absent appeal, a decision of a 
duly constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field offices 
as to conclusions based on evidence on file at the time VA issues 
written notification.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  

If new and material evidence is presented or secured with respect 
to a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

Notwithstanding any other section of 38 C.F.R. § 3.156, at any 
time after VA issues a decision on a claim, if VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated with 
the claims file when VA first decided the claim, VA will 
reconsider the claim.  38 C.F.R. § 3.156(c). 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  

Analysis

Prior to the current claim, the Veteran's claim of entitlement to 
service connection for a right eye disability was last denied by 
the Board in an April 2002 decision.  The Veteran did not appeal 
the decision and it became final.  See 38 U.S.C.A. § 7103.  In 
March 2005, the Veteran again sought to reopen the claim.  

The Board notes parenthetically that the Court in its October 
2009 memorandum decision remanding this claim refers to an 
October 1988 rating decision that the Veteran is trying to 
reopen.  In fact, the Board views its April 2002 decision as the 
last final decision.  38 C.F.R. § 20.1104.  Therefore, the last 
final prior final denial was the April 2002 Board decision.  See 
38 C.F.R. § 3.156(a).  

The evidence of record at the time of the last final April 2002 
Board decision denying the Veteran's request to reopen his right 
eye claim included service treatment records, post-service 
medical records, and the Veteran's statements in support of his 
claim.  It was noted that the Veteran had submitted volumes of 
written contentions expressing his belief that a right eye 
disability was incurred during active service and that he 
continued to suffer chronic residuals of such disability. The 
Board in April 2002 observed that, as a layperson, the Veteran 
had not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to medical 
causation.  It was further observed that no competent evidence 
had been submitted to causally relate a current right eye 
disability to active service.  The Veteran's submissions simply 
cited to evidence that was previously of record.  Moreover, 
clinical evidence of record did not support a finding that any 
current decreased visual acuity in the right eye was causally 
related to active service.  For these reasons, it was determined 
that new and material evidence to reopen a claim of entitlement 
to service connection for a decreased visual acuity in the right 
eye had not been received.  Accordingly, the claim was denied.  
The Board notes that before the April 2002 Board decision there 
was of record both documentary evidence (via a service treatment 
record from April 1984) and argument (in a submission initially 
made to the Court in January 1999) that the Veteran had suffered 
an eye injury in service.  The Veteran argued at that time that 
his eye condition was aggravated by military service due to this 
injury.  

Evidence received since the final Board decision in April 2002 
includes additional statements from the Veteran in support of his 
claim, to include hearing testimony.  At his April 2006 hearing 
Decision Review Officer (DRO) hearing, the Veteran denied that he 
had any doctor's statements relating current decreased visual 
acuity in the right eye to active service.  He merely indicated 
that he could produce evidence showing current prescriptions for 
an eye problem.  The Veteran testified that he had an eye injury 
in service, in either 1981 or 1982, which negatively affected his 
vision.  Also added to the record are additional VA outpatient 
treatment reports.  The Veteran's written submissions do not 
contain additional information regarding a decreased visual 
acuity in the right eye.  The outpatient records, while not 
previously before agency decision makers, do not indicate that 
preexisting decreased visual acuity in the right eye was 
aggravated during active service.  

The new VA treatment records shows the Veteran continues to 
suffer from decreased visual acuity in the right eye.  None of 
these records, however, contains any new competent indication or 
opinion that the Veteran's current decreased visual acuity in the 
right eye is in any way related to his military service.  

Although there is some evidence the Veteran has submitted that is 
new, it must also be considered material.  Material evidence 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  In the current matter, the newly 
submitted evidence is cumulative and redundant and does not 
provide anything material regarding a positive association 
between the Veteran's current decreased visual acuity in the 
right eye and his military service.  

The evidence the Veteran has provided to VA in his current claim 
to reopen is substantially similar to the evidence the Veteran 
provided prior to the April 2002 final Board decision; it does 
not relate to the crucial unestablished fact necessary to 
substantiate the claim, as the new evidence shows merely that the 
Veteran currently suffers from a decreased visual acuity in the 
right eye that the Veteran has linked to an injury in service.  
The Veteran's testimony and contentions are duplicative of what 
was before the Board before its April 2002 decision.  As such, 
there is no new evidence that shows the disability is related to 
his military service.  

The Veteran claims that his decreased visual acuity in the right 
eye was caused by or aggravated by his military service.  While 
the Veteran is competent to describe certain eye symptoms, such 
as pain or blurry vision, he is not competent to provide 
testimony regarding the etiology of his decreased visual acuity 
in the right eye or whether an in-service injury aggravated a 
previously existing eye condition.  See Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009) (lay evidence is competent when 
a layperson is competent to identify a medical condition, when a 
layperson is reporting a contemporaneous medical diagnosis, or 
when lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional) (citing Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)); see also 
Jandreau, 492 F.3d at n. 4 (a layperson may be competent to 
identify a condition where the condition is simple, like a broken 
leg, but not if the condition is, for example, a type of cancer).  
The etiology of an eye disability is not a simple identification 
that a layperson is competent to make.  There is no indication in 
the record that the Veteran has the requisite medical training to 
offer an opinion on the etiology of a disability affecting 
something as complex as the eye.  Therefore, the Board finds the 
Veteran is not competent to opine as to the etiology of his 
decreased visual acuity in the right eye.  

Accordingly, the newly submitted records and contentions do not 
provide any new competent evidence that would indicate that the 
Veteran has current chronic decreased visual acuity in the right 
eye that was incurred or aggravated during or related to his 
period of honorable service.  Rather, the evidence is cumulative 
and redundant, already received and considered in the final 
rating decision of April 2002.  Since there is no new competent 
non-redundant evidence that links the Veteran's decreased visual 
acuity in the right eye to his military service, the evidence 
does not raise a reasonable possibility of substantiating the 
claim and thus is not material to the Veteran's claim.  

Consequently, the Board finds that new and material evidence has 
not been received since the April 2002 Board decision and 
reopening of the claim for service connection for decreased 
visual acuity, right eye, is not warranted.

Service connection

Legal Criteria

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

Certain chronic disabilities are presumed to have been incurred 
in service if manifest to a compensable degree within one year of 
discharge from service.  
38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Left knee disability

The Veteran claims that his left knee disorder was caused by his 
injury in service (as asserted in the Veteran's testimony from a 
February 2007 hearing before the undersigned).  The Veteran 
testified that he had knee problems in service and that those 
problems have continued to the present day.  

Service treatment records reveal June 1981 treatment for a 
strained medical collateral ligament (MCL) of the left leg.  The 
Veteran reported left leg pain for eight weeks and the examiner 
indicated that the MCL was very tense.  Full range of motion of 
the knee without difficulty was noted.  Whirlpool treatment was 
prescribed for five days.  There are no other service treatment 
records referencing any left knee problems.  The Veteran's 
separation examination is silent as to any knee problems.  A 
report of medical examination for Reserve service from October 
1986 shows no indication of any left knee problem.  In fact, on 
the report of medical history, the Veteran checked "No" for 
"trick" or locked knee and reported he was in good health.  

Post-service medical records do not reveal any subsequent 
problems or mention of the left knee until June 1994.  There was 
a treatment record indicating he had treatment for his left knee 
and that the knee had a narrow joint space.  An x-ray report from 
July 1996 shows mild degenerative change with narrowing of the 
medial joint space compartment.  An MRI from December 1996 showed 
a linear tear in the posterior pat of the medial meniscus and a 
tear at the anterior part of the lateral meniscus.  A cystic area 
was also noted along the anterolateral aspect of the left knee.  
Subsequent records show treatment for the knee in 1996 and 1997.  
A treatment note from August 2001 shows that the Veteran reported 
a history of a motor vehicle accident on July 20, 2001, including 
knee pain and that the left knee had been aching and throbbing.  

A September 2001 MRI revealed degeneration and a superior surface 
tear of the body and posterior horn of the medial meniscus, left 
knee.  

An August 2002 VA examiner noted that the Veteran reported 
injuring his knee in service in 1981.  The Veteran reported that 
an MRI of the left knee in December 1994 revealed a lineal tear 
in the medial meniscus and a tear of the lateral meniscus.  The 
examiner noted that the Veteran reported he was involved in a 
motor vehicle accident, reinjuring his left knee, in 2001.  The 
examiner diagnosed the Veteran with tear of the medial meniscus, 
left knee.  The VA examiner opined that he did not believe that 
the surface tear of the medial meniscus on the Veteran's left 
knee was a result of his complaints from service in 1981.  The 
examiner felt that it would surely have gotten significantly 
worse over the 20-year period.  A July 2004 x-ray did not show 
any abnormalities.  A July 2004 MRI showed degenerative joint 
disease of both knees.  An MRI from December 2007 shows a tear in 
the posterior horn of the medial meniscus, similar to a prior 
examination of June 2000.  X-rays obtained in July 2009 show 
narrowing of the medial compartment and patellofemoral joint.  

A July 2009 VA examiner extensively reviewed the Veteran's claims 
file, noting the pertinent service and post-service records and 
conducted a physical examination of the Veteran, including taking 
a thorough history.  The Veteran reported he was originally seen 
for left knee pain in 1981 while in the military, although he did 
not recall the details of the injury.  He stated he did not have 
much problem with the knee afterwards.  The Veteran reported that 
at some point in the mid-1990s, he noticed a cyst on the lateral 
aspect of the knee and developed pain.  The examiner diagnosed 
the Veteran with degenerative joint disease of the left knee and 
medial meniscus tear of the left knee.  

The examiner opined that it was not at least as likely as not 
that any current disability for the left knee is related to or 
had its onset in service.  His reasoned that he could find only 
one entry in the Veteran's service treatment records regarding 
his left knee.  The examiner noted it was an MCL strain, but the 
history indicated there was no history of trauma.  At the time of 
the Veteran's discharge, there was no indication of any left knee 
problems.  The examiner noted that there was no further 
information available regarding his left knee until the 1990s.  
The examiner found no evidence of chronicity or continuity of 
symptomatology from the initial onset of his left knee complaints 
until a number of years later.  He further explained that the 
Veteran has degenerative joint disease of the knee, which likely 
related to varus alignment of the knee.  In addition, the 
examiner noted that the Veteran was a large man who stood six 
feet one inch tall and weighed three hundred and nine pounds, 
which no doubt put significant stress on the knee.  

The Board finds that the July 2009 VA examination is adequate for 
rating purposes and of significant probative value because the VA 
examiner reviewed pertinent service treatment records and post-
service treatment records, elicited a history and gave a thorough 
physical examination, took into consideration the Veteran's 
symptoms and reported history, provided a rationale and cited to 
evidence in the file as support for the opinion.

The Board finds that based on the evidence of record, including 
VA treatment records and VA examination reports, the Veteran has 
a current left knee disability, thus meeting the first element 
necessary to establish service connection.  With respect to the 
existence of an in-service incurrence of a disease or injury, the 
Board notes the service treatment records an incident of an MCL 
strain in June 1981.  However, the Board finds there is no 
continuity of symptomatology in the current matter.  Simply, in 
the face of the evidence of record, the Board does not find the 
Veteran credible on the issue of continuity.  While the Veteran 
suffered an injury in service in 1981, the rest of the Veteran's 
service treatment records are silent for any left knee problems.  
The Veteran's March 1985 separation examination contains no 
indication of any knee problems and an October 1986 report of 
medical examination reflects the Veteran specifically denied any 
knee problems.  Even during the Veteran's report to the July 2009 
VA examiner, he indicated that he did not have much trouble after 
the 1981 incident until the mid-1990s, when he noticed a cyst.  
All of this weighs against any finding of a continuity of 
symptomatology.  

The Board also finds that a medical nexus does not exist.  While 
the Veteran is competent to describe knee pain, he is not 
competent to provide testimony regarding the etiology of his knee 
disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. 
Cir. 2009) (lay evidence is competent when a layperson is 
competent to identify a medical condition, when a layperson is 
reporting a contemporaneous medical diagnosis, or when lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional) (citing Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)); see also 
Jandreau, 492 F.3d at n. 4 (a layperson may be competent to 
identify a condition where the condition is simple, like a broken 
leg, but not if the condition is, for example, a type of cancer).  
The etiology of this knee disability is not a simple 
identification that a layperson is competent to make.  Therefore, 
with any medical training in this area, the Veteran is not 
competent to provide his opinion on the etiology of his current 
left knee disability.  

The Veteran's December March 1985 separation examination report 
shows no knee problems.  An October 1986 medical report shows the 
Veteran specifically denied any knee problems.  The July 2009 VA 
examiner relied on these records in opining that the Veteran's 
current left knee disability was not connected to his military 
service.  In addition, the examiner listed other possible 
etiologies for the Veteran's current knee disability, including 
varus alignment and the stress that the Veteran's size puts on 
his knee.  Furthermore, the Veteran's first medical records 
showing any complaints post-service with his left knee are in 
1994, more nine years after he left active service.  The Veteran 
himself told the VA examiner in July 2009 that he did not have 
many problems until the mid-1990s.  

The U.S. Court of Appeals for Veterans Claims has indicated that 
the absence of clinical evidence showing symptoms or pathology of 
a disability for many years after service is probative evidence 
against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (affirming Board where it found that Veteran failed to 
account for the lengthy time period after service for which there 
was no clinical documentation of low back condition); see also 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).  Given all of 
the above, including the negative October 2002 VA opinion and the 
negative July 2009 VA opinion, the Board finds that no medical 
nexus exists and there is no continuity of symptomatology since 
service, therefore service connection for a left knee disability 
is denied.

In reaching this conclusion, the Board acknowledges that the VA 
is statutorily required to resolve the benefit of the doubt in 
favor of the Veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable in 
this case because the preponderance of the evidence is against 
the Veteran's claim.  

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found in part at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The elements of 
proper notice include informing the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service connection" 
claim, defined to include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cor. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The VA must notify a claimant of the evidence that is needed to 
reopen the claim as well as the evidence that is needed to 
establish entitlement to the underlying claim. More specifically, 
the RO must provide notice as to what evidence is necessary to 
substantiate the element(s) of service connection that was found 
insufficient in its previous denial.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

The Veteran was notified of the respective duties of the claimant 
and of VA prior to the adverse decision regarding whether new and 
material evidence for service connection for decreased visual 
acuity, right eye.  In April 2005 the Veteran was advised of the 
previous denial of service connection for his claimed right eye 
disability and the bases for the denial; however it referred to a 
September 1988 notification from the RO.  It was actually an 
October 1988 rating decision that denied the Veteran's claim and 
it was not even the last final prior denial from the RO, much 
less the total evidence of record.  The last final prior decision 
was the Board's April 2002 decision.  Therefore, the Board finds 
that notice under Kent was not effectuated.  

However, the Board finds that the Veteran has not been prejudiced 
by such a notice error.  Not only has the Veteran been provided 
with every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices, but the actions taken 
by VA have essentially cured the error in the notice.  He was 
given the criteria for new and material evidence in the rating 
decision, statement of the case, a Board decision and the Court's 
October 2009 memorandum decision.  This notification shows that a 
reasonable person could be expected to understand what was needed 
to substantiate the claim.  Further, the Veteran has had a 
meaningful opportunity to assist in development of his claim.  
Indeed, he has provided testimony at a hearing before a decision 
review officer at the RO, as well as at a February 2007 hearing 
before the undersigned.  During the April 2006 hearing before a 
decision review officer, she specifically told the Veteran that 
she needed a statement that the Veteran has a current right eye 
condition and that it is related to an eye injury in service.  
Thus, the Veteran was accordingly made well aware of the 
requirements for new and material evidence.  

It has also been demonstrated that the Veteran had actual 
knowledge of the specific criteria necessary to reopen his claim 
for service connection for decreased visual acuity of the right 
eye (as the Veteran testified in his April 2006 hearing how he 
went into service wearing glasses, but had an eye injury in 
service that decreased his vision further, showing he understood 
he had to show why his right eye disability was either incurred 
in or aggravated by service).  See Mlechick v. Mansfield, 503 
F.3d 1340, 1345-46 (2007) (noting that VA can demonstrate that a 
notice error did not affect the essential fairness of an 
adjudication by demonstrating actual knowledge on the part of the 
claimant) (citing Sanders, 487 F.3d at 889, rev'd on other 
grounds sub nom.  Shinseki v. Sanders, supra); Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("[T]he Court should consider 
whether the post-adjudicatory notice and the opportunity to 
develop the case that is provided during the extensive 
administrative proceedings leading to the final Board decision 
... served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial"), vacated on other grounds sub nom., 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir.2009).

Therefore, the Board finds that any notice errors did not 
prejudice the appellant, who had a meaningful opportunity to 
participate effectively in the processing of his claim.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).

In addition, although notice under Dingess may have been 
inadequate in terms of vehicle or timing, the Board finds no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
In this regard, as the Board has concluded that the preponderance 
of the evidence is against the Veteran's claim to reopen a claim 
for service connection for decreased visual acuity of the right 
eye, any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, as the claim is 
not being reopened.  

In this case, the Veteran was notified of the types of 
information and evidence necessary to substantiate the claim for 
service connection for a left knee disability, as well as the 
division of responsibility between the Veteran and VA for 
obtaining that evidence, by a letter in February 2004.  Although 
notice was provided to the appellant after the initial 
adjudication, the appellant has not been prejudiced thereby as 
there was a subsequent adjudication.  The content of the notice 
provided to the appellant appears to have complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
regarding VA's duty to notify.  The Veteran was provided with 
updated notice in July 2009.  

However, even if the notice is not sufficient, the Board finds 
that the Veteran is not prejudiced by the manner or timing of 
VCAA notice in this case.  Not only has the appellant been 
provided with every opportunity to submit evidence and argument 
in support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  He was given the criteria for service 
connection in the rating decision, statement of the case, 
supplemental statements of the case and Board decisions.  This 
notification shows that a reasonable person could be expected to 
understand what was needed to substantiate the claims.  Further, 
the Veteran has had a meaningful opportunity to assist in 
development of his claim.  Indeed, he has provided testimony at 
multiple hearings before the RO, as well as at a February 2007 
hearing before the undersigned.  Thus, the Veteran was 
accordingly made well aware of the requirements for service 
connection.  Consequently, it is also demonstrated that he had 
actual knowledge of the specific rating criteria for service 
connection (as he described why he was entitled to service 
connection for a left knee disorder during his February 2007 
hearing, testifying that he injured his knee in service, it has 
bothered him ever since and that he has a current left knee 
disability).  

The July 2009 letter also informed the Veteran of how disability 
ratings and effective dates are assigned, as required by Dingess, 
which was followed by a subsequent adjudication in September 
2009.  Although notice under Dingess may have been inadequate in 
terms of vehicle or timing, the Board finds no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, as the 
Board has concluded that the preponderance of the evidence is 
against the Veteran's claim for a left knee disorder, any 
questions as to the appropriate disability rating or effective 
date to be assigned are rendered moot.  

For all of the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this appeal.  

VA has met its duty to assist the Veteran in developing the 
evidence to support his claim.  The record contains his service 
treatment records.  The record also contains VA treatment records 
and the Veteran's private medical records.  The Veteran was 
afforded VA medical examinations and opinions, which are 
contained in the record.  The Veteran has testified numerous 
times before decision review officers at the RO and also 
testified before the undersigned.  Statements of the Veteran have 
been associated with the record.  The Veteran has not indicated 
that there are any available additional pertinent records to 
support his claim.

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the development 
and consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  


ORDER

New and material evidence not having been received, the appeal to 
reopen a claim for service connection for decreased visual 
acuity, right eye is denied.

Service connection for a left knee disability is denied.  


REMAND

Unfortunately, remand is again required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

New and material evidence for service connection for folliculitis

The record shows that the Board issued a decision in April 2002 
denying the Veteran's claim to reopen a claim of entitlement to 
service connection for folliculitis on the basis that the Veteran 
had not submitted any new and material evidence to reopen the 
claim.  This decision is now final.  Specifically, the Board 
found that the Veteran had not submitted any competent evidence 
linking his folliculitis with his military service.  

In the Board's remand in December 2007, the Board noted that 
during the course of this appeal, the Veteran had not been 
provided a notice letter informing him of the bases for the prior 
denial and the evidence needed to reopen this claim. See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  As a result, the Board 
instructed that the Veteran be provided with a letter that 
complied with the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  With respect to Kent, the 
Board also directed that the letter had to "indicate that the 
claim was previously denied and should explain what constitutes 
new and material evidence...[a]dditionally, the last final denial 
of the claim should be identified, and the basis for such denial 
should be explained."  

In response to the Board's directive, the Veteran was provided 
with a letter in July 2009.  In this regard, however, the Board's 
review of that letter reveals that the Veteran was only generally 
advised of the provisions pertaining to new and material 
evidence, and was not advised of the correct basis of the prior 
denial or the evidence necessary to substantiate the elements of 
the claim that were found insufficient.  More specifically, since 
the last denial in April 2002 denied the claim on the basis that 
his folliculitis had not been linked to active service, the 
Veteran should have been informed of this fact, and that this 
element can be substantiated by the Veteran's submission of 
competent evidence linking current folliculitis to service.  
Here, the July 2009 letter merely advised the Veteran that his 
claim "was previously denied no new and material evidence has 
been submitted and essentially you are requesting reconsideration 
of a final decision without submission of addition evidence" and 
that, "the evidence you submit must be new and relate to this 
fact."  

Consequently, the Board finds that the July 2009 letter is not in 
compliance with its previous remand, and that it is therefore 
required to remand the case so that the Veteran can be provided 
with a sufficiently compliant letter.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

Service connection for a right ear disability

VA is obligated to obtain a VA medical examination or opinion for 
claims in cases, such as this one, where there is (1) evidence of 
a current disability, (2) evidence of an in-service event, 
injury, or disease, and (3) an indication that there may be a 
connection between the two.  See 38 U.S.C.A. § 5103A (d) (West 
2002); 38 C.F.R. § 3.326 (2009); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  To this end, the Veteran was given a VA medical 
examination in July 2009.  

The Court has held that a medical examination report must contain 
not only clear conclusions with supporting data, but also a 
reasoned medical explanation connecting the two. See Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 
21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must 
support its conclusion with an analysis that the Board can 
consider and weigh against contrary opinions.").  The Board 
notes that a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in the 
record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  

VA's duty to assist includes a requirement to conduct a thorough 
and contemporaneous examination of the Veteran that takes into 
account the records of prior examinations and treatment.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991); Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007) (holding that once VA undertakes the 
effort to provide an examination for a service-connection claim, 
even if not statutorily obligated to do so, it must provide an 
adequate one or, at a minimum, notify the claimant why one will 
not or cannot be provided).  In addition, all procurable and 
assembled data should be fully considered upon a review of the 
record.  Jones v. Shinseki, 23 Vet. App. 382, 390.  

A July 2009 VA examiner found that the Veteran currently had no 
right ear diagnosis.  The examiner indicated the Veteran's 
service records and claims file were thoroughly reviewed before 
the preparation of his report.  He noted that he could find no 
evidence of hearing loss in the Veteran's records nor a right ear 
condition.  

However, the Board finds that the Veteran's service treatment 
records show treatment for otitis externa in September 1981.  The 
post-service medical evidence shows treatment for otitis externa 
in May 2004 and otitis media in October 2008.  Further, the 
Veteran contends that his ear has bothered him ever since 
discharge from service.  The Board finds the report of the July 
2009 VA examiner inadequate for rating purposes; it lacks a 
factual predicate and is not representative of the evidence 
located in the claims file.  Thus, the examination has little to 
no probative value and that the Veteran must be afforded a new VA 
examination.

The Board finds that an examination of the Veteran and a full 
review of the Veteran's service treatment records, medical 
records and claims file by an examiner is necessary to adjudicate 
the Veteran's claim of service connection for a right ear 
disability The examiner should take into account the Veteran's 
entire medical history, address his contentions and provide a 
complete rationale for any opinion provided.

Service connection for an acquired psychiatric disorder, to 
include PTSD and depression

The Board initially observes that the Veteran filed claims for 
service connection for PTSD and depression; however, in light of 
Clemons v. Shinseki, 23 Vet. App. 1 (2009), and the evidence 
discussed below, the Board has recharacterized the issue on 
appeal as entitlement to service connection for an acquired 
psychiatric disorder, to include depression and PTSD.  

Service treatment records include a December 1982 treatment 
report indicating that the Veteran had several episodes 
consistent with passive aggressive behavior over the past year.  
A provisional diagnosis of passive aggressive personality type 
was rendered.  The remainder of the service treatment records are 
silent as to any psychiatric complaints or treatment.  Separation 
examination in March 1985 was normal.  The Veteran denied 
depression, excessive worry, and nervous trouble of any sort in a 
report of medical history completed at that time.  

Following service, a March 1989 VA outpatient treatment report 
revealed complaints of depression.  The Veteran stated that he 
had never been diagnosed or followed by a psychiatrist, but 
indicated a history of situational depression. 

A VA examination in May 2006 indicates a diagnosis of dysthymic 
disorder.  As such, a current psychiatric disability is 
demonstrated.  Thus, the first element of a service connection 
claim is satisfied.  A VA examiner in May 2006 explicitly stated 
that he was unable to relate the Veteran's current mood disorder 
to the Veteran's experiences in service; however, the Board also 
notes that the Veteran has claimed (as shown in his December 2007 
hearing before the undersigned) that his psychiatric disability 
should also be considered as secondary to his service-connected 
disabilities.  These service-disabilities include residuals of 
right ankle burns with traumatic arthritis, lumbosacral strain, 
facial acne, hypertension, right thigh scar and pes planus.  

For service connection to be awarded for PTSD, the evidence must 
show: (1) a current medical diagnosis of PTSD; (2) medical 
evidence of a causal nexus between current symptomatology and the 
claimed in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred. 38 C.F.R. 
3.304(f); Moreau v. Brown, 9 Vet. App. 389 (1996).

The Veteran reported (at an April 2006 DRO hearing) that his PTSD 
was caused by falling into a vat of boiling water in service in 
January 1982.  The Board notes that service connection is in 
effect for burns related to this incident.  A VA examiner in July 
1997 stated that the Veteran did not meet the criteria used for a 
diagnosis of PTSD.  A June 2005 VA psychiatric examination 
contained no diagnoses due to a lack of cooperation on the part 
of the Veteran. The VA examiner in May 2006 stated that the 
Veteran did not meet the DSM-IV criteria for PTSD.  However, the 
Court notes in its October 2009 memorandum decision that Veteran 
attached an October 2007 VA treatment note that appeared to show 
an assessment of PTSD.  The Court held that the progress note was 
constructively part of the record, even though it does not appear 
that this note was actually in the claims file prior to the 
Board's December 2007 decision.  In any event, there is some 
indication that the Veteran was diagnosed with PTSD subsequent to 
the May 2006 VA examination.  A complete set of VA treatment 
records from June 2006 to the present do not appear to be in the 
claims file and must be obtained.  38 C.F.R. § 3.159(c)(2).

The Board notes that in Clemons the Court indicated that it had 
jurisdiction to remand to the Board any matters that were 
reasonably raised below that the Board should have decided, with 
regard to a claim properly before the Court, but failed to do so.  
The Court held that a claim for benefits based on PTSD 
encompassed benefits based on an anxiety disorder and (or) a 
schizoid disorder because the evidence developed during the 
processing of the claim indicated that the symptoms for which 
that Veteran was seeking VA benefits may have been caused by an 
anxiety and (or) schizoid disorder.  

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

The Veteran is competent to attest that he has experienced 
certain psychiatric symptoms, including depression, since exit 
from service.  His reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed disability 
may be related to service.  See McLendon, supra.  The threshold 
for finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. 
App. at 83.  

Therefore, given the conflicting diagnoses and that fact that the 
Veteran is also claiming a psychiatric disability as secondary to 
his service-connected physical disabilities, the Board finds that 
the Veteran should be afforded a VA psychiatric examination to 
determine if he currently has any psychiatric disorders that are 
related to his period of service, including PTSD and major 
depression or any psychiatric disabilities secondary to his 
service-connected disabilities.    The Veteran is hereby notified 
that it is the Veteran's responsibility to report for the 
examination and to cooperate in the development of the case, and 
that the consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 C.F.R. 
§§ 3.158 and 3.655 (2009). 

Service connection for a disability manifested by chest pain

An in-service medical certificate, dated in January 1985, 
reflects complaints of left-sided chest pain radiating down the 
left arm; the diagnosis was chest pain.  The remainder of the 
service treatment records show no chest pain complaints, and the 
Veteran's March 1985 separation examination was normal.  In fact, 
he denied pain or pressure in his chest in a report of medical 
history completed at that time.  

Following service, the Veteran complained of chest pain at an 
October 1985 VA examination.  However, no objective findings of 
disability were indicated at that time.  Throughout the years, 
the treatment records do reflect continued complaints of chest 
pain.  

A March 2004 VA treatment record contains a finding of atypical 
chest pain.  It is unclear whether this constitutes a diagnosis 
or merely signals the Veteran's complaints of pain.  Again, pain 
alone, without a diagnosed underlying malady, is not a basis for 
a grant of service connection.  See Sanchez- Benitez v. West, 13 
Vet. App. 282, 285 (1999).  

VA is obligated to obtain a VA medical examination or opinion for 
claims in cases, such as this one, where there is (1) evidence of 
a current disability, (2) evidence of an in-service event, 
injury, or disease, and (3) an indication that there may be a 
connection between the two.  See 38 U.S.C.A. § 5103A (d) (West 
2002); 38 C.F.R. § 3.326 (2009); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  To this end, the Veteran was given a VA medical 
examination, with opinions, in conjunction with this claim in May 
2006.  

The VA examiner in May 2006 commented that EKGs in 1985 and 1987 
showed normal sinus rhythm, chest x-rays showed no cardiomegaly 
and upper GI series was normal.  The VA examiner stated that he 
was unable to determine the cause of the Veteran's chest pain 
without resort to mere speculation.  

VA's duty to assist includes a requirement to conduct a thorough 
and contemporaneous examination of the Veteran that takes into 
account the records of prior examinations and treatment.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991); Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007) (holding that once VA undertakes the 
effort to provide an examination for a service-connection claim, 
even if not statutorily obligated to do so, it must provide an 
adequate one or, at a minimum, notify the claimant why one will 
not or cannot be provided).  Further, where a physician is unable 
to provide a definite causal connection, the opinion on that 
issue constitutes "what may be characterized as non-evidence" 
that has no probative value.  Perman v. Brown, 5 Vet. App. 237, 
241 (1993), overruled on other grounds by Robinson v. Mansfield, 
21 Vet. App. 545 (2008).  

The Court has clarified that in order to rely upon a statement 
that an opinion cannot be provided without resort to mere 
speculation, it must be clear that the procurable and assembled 
data was fully considered and the basis for the opinion must be 
provided by the examiner or apparent upon a review of the record.  
Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  As the May 2006 
examiner has indicated he could not resolve the question posed to 
him without resort to mere speculation (not providing any 
explanation or rationale for why such an opinion could not be 
rendered), the Board finds the May 2006 opinion is basically 
"non-evidence" and has little to no probative value.  The Board 
thus finds that another examination of the Veteran is in order.  
The Veteran's entire claims file, to include any newly associated 
VA treatment records, should be reviewed by a VA examiner with 
the appropriate expertise for a medical opinion regarding the 
diagnosis and etiology of the Veteran's chest pain.  

Increased ratings for lumbosacral strain and pes planus

The Board notes that a review of the Veterans claims file 
includes a temporary file maintained at the RO during the last 
few years.  This file contains some VA treatment records showing 
continuing treatment for his back and foot disabilities, as well 
as claims to the RO that they were increasing in severity.  There 
is a gap without any treatment records between June 2006 and 
August 2008 and from June 2009 and the present.  There are 
multiple indications in the claims file (including in a VA 
examination report from May 2009 that specifically references 
spine MRIs in 2007 and 2008) that some of these missing records 
bear directly upon the current severity of the increased rating 
issues currently before the Board.  These VA treatment records 
are not included in the Veteran's claims file and must be 
obtained.  See 38 C.F.R. § 3.159(c)(2).

The Board also notes that there are new VA examination reports, 
without waiver of consideration by the agency of original 
jurisdiction (AOJ) and as well as new VA treatment records 
contained in the file.  The RO did not issue a supplemental 
statement of the case addressing this evidence.  As the Veteran 
has not waived AOJ consideration of this evidence, the AOJ should 
review and consider this evidence, as well as all the VA 
treatment records to be obtained as indicated above, and issue a 
supplemental statement of the case.  See 38 C.F.R. §§ 19.29, 
19.31, 20.1304(c) (2009).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a new letter that 
complies with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The letter should explain, what, if 
any, information and (medical and lay) 
evidence not previously provided to VA is 
necessary to substantiate the Veteran's claim 
for service connection for folliculitis.  The 
letter should indicate which portion of the 
evidence, if any, is to be provided by the 
Veteran and which portion, if any, VA will 
attempt to obtain on his behalf.  The letter 
should also request that the Veteran provide 
any evidence in his possession that pertains 
to the claim.

The letter must also state the basis of the 
last prior denial (Board's April 2002 
decision) and indicate what evidence is 
necessary to substantiate that element or 
elements required to establish service 
connection that were found insufficient.  More 
specifically, the Veteran should be advised 
that the last denial in April 2002 denied the 
claim on the basis that current folliculitis 
had not been linked to active service, and 
that this element can be substantiated by the 
Veteran's submission of competent evidence 
linking current folliculitis to service.

2.  The Veteran should be provided updated 
notice pursuant to 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) that recognizes his claim 
as being that of entitlement to service 
connection for an acquired psychiatric 
disorder, to include PTSD and depression.  

3.  Again ask the Veteran to provide the names 
and addresses of all medical care providers 
who have treated him from 2006 to the present.  
After securing any necessary release, such 
records should be requested, to include all 
diagnostic testing, interpretation and 
reports, and all records which are not 
duplicates should then be associated with the 
claims file.

4.  Obtain and associate with the claims file 
all available VA G.V. (Sonny) Montgomery 
Medical Center system treatment records from 
June 2006 to the present.  

5.  After action paragraphs 3 and 4 have been 
accomplished, schedule the Veteran for a VA 
examination(s) with an examiner to evaluate his 
chest pain.  Send the Veteran's claims folder, 
which should include a copy of this REMAND, to 
the examiner.  The examiner should review the 
Veteran's entire claims file, including service 
treatment records and post-service medical 
evidence, as well as the Veteran's statements 
and lay evidence.  After reviewing the 
Veteran's claims file and examining the 
Veteran, the examiner should provide a thorough 
examination report of the Veteran's current 
diagnoses and severity of any current chest 
pain.

The examiner should then provide an opinion as 
to whether it at least as likely as not that 
the diagnoses corresponding to the Veteran's 
chest pain were caused by or related to his 
military service in any way.  Reasons and bases 
for all opinions expressed should be provided 
and the report should include a discussion of 
the Veteran's documented medical history, 
statements and assertions.  If the examiner 
cannot provide an opinion without resort to 
speculation, the examiner must affirm that all 
procurable and assembled data was fully 
considered and a detailed rationale must be 
provided for why an opinion cannot be rendered.  

6.  After action paragraphs 3 and 4 have been 
accomplished, schedule the Veteran for a new VA 
examination before an appropriate medical 
examiner to determine the nature and etiology 
of any right ear disability.  The examiner must 
opine as to whether it is at least as likely as 
not that any right ear disability first 
manifested, were aggravated by or is in any way 
related to service.  All necessary testing 
should be conducted.  The Veteran's claims 
folder, including a copy of this Remand, should 
be available to the examiner and reviewed in 
conjunction with the examination.  

Reasons and bases for all opinions expressed 
should be provided in the examiner's report.  
This report should include a discussion of the 
Veteran's documented medical history, to 
include his service treatment records, as well 
as of the Veteran's assertions regarding his 
symptomatology and discussion of the Veteran's 
recurrent otitis externa, as noted in September 
1981 service treatment records, and May 2004 
and a diagnosis of otitis media as reflected in 
October 2008 VA treatment records.  

7.  Once actions requested in paragraphs 2, 3 
and 4 have been completed to the extent 
possible, schedule the Veteran for a VA 
psychiatric examination to determine the 
nature, extent of severity, and etiology of any 
psychiatric disorder(s), including PTSD or 
major depression, that may be present; and to 
determine if the Veteran meets the diagnostic 
criteria for PTSD and, if so, whether such can 
be linked to an in-service stressor.  The 
claims file, including a copy of this Remand, 
must be made available to and reviewed by the 
examiner.  The examination report is to include 
a detailed account of all pathology present and 
of any tests deemed necessary.  This report 
should include a discussion of the Veteran's 
documented medical history, to include his 
service treatment records, as well as of the 
Veteran's assertions regarding his 
symptomatology.  Based on a review of the 
claims folder and the results of the 
examination, the examiner is asked to address 
the following:

a.  If a diagnosis of PTSD is appropriate, the 
examiner should specify: (1) whether each 
alleged stressor was sufficient to produce 
PTSD; (2) whether the remaining diagnostic 
criteria to support the diagnosis of PTSD have 
been satisfied; and (3) whether there is a link 
between the current symptomatology and one or 
more of the in-service stressors sufficient to 
produce PTSD.

b.  In addition, the examiner must delineate 
all diagnoses reached to account for the 
Veteran's psychiatric symptomatology.  The 
examiner must also express an opinion as to 
whether any psychiatric disorder(s) found on 
examination, including depression, etc., is/are 
related to service in any way.  The examiner 
should also express an opinion as to whether 
any psychiatric disorder(s) found on 
examination, including depression, etc. is/are 
secondary or caused by the Veteran's service 
connected disabilities.  These disabilities 
currently include residuals of right ankle 
burns with traumatic arthritis, lumbosacral 
strain, facial acne, hypertension, right thigh 
scar and pes planus.  The examination report 
should include a detailed rationale for all 
opinions expressed.  

8.  Once the above actions have been completed, 
readjudicate the claims.  If any benefit sought 
on appeal remains denied, a supplemental 
statement of the case should be provided to the 
Veteran and his representative.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, the appeal 
should be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


